Case 2:20-cv-01137-MWF-PVC Document 15 Filed 01/28/21 Page 1 of 1 Page ID #:259



   1
   2
                                                                    JS-6
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10
  11   WALTER BOLDEN,                              Case No. CV 20-1137 MWF (PVC)
  12                      Petitioner,
  13         v.                                                JUDGMENT
  14   RICK HILL, Warden,
  15                      Respondent.
  16
  17         Pursuant to the Court’s Order Accepting Findings, Conclusions and
  18   Recommendations of United States Magistrate Judge,
  19
  20         IT IS HEREBY ADJUDGED that the above-captioned action is dismissed with
  21   prejudice.
  22
  23   Dated: January 28, 2021
  24
                                                   MICHAEL W. FITZGERALD
  25                                               UNITED STATES DISTRICT JUDGE
  26
  27
  28
